EXHIBIT 10.24


SUMMARY OF IOMEGA 2005 INCENTIVE BONUS PLAN ("IBP") FOR EXECUTIVE OFFICERS


2005 IBP PROGRAM

Plan Structure:

 * 100% of bonus based on annual corporate metrics, which metrics are based on
   2005 operating earnings
 * Slopes for calculations

      
 * First payout is 80% of target bonus for 80% metric achievement
 * Payouts increase in a linear manner until 110% of target bonus payout for
   110% metric achievement
 * The maximum payout is 200% of target bonus payout for 140% of metric
   achievement


ADMINISTRATIVE DETAILS

 * Individual participant targets (as a percent of base salary) remain unchanged
   from established levels.
 * Payout calculations will occur upon the official close of the fiscal
   year,with any payments occurring in early February.
 * Operating earnings calculations will exclude extraordinary events, as
   determined by the sole discretion of the Compensation Committee.
 * In the case of the "circular" impact of a bonus payout (i.e., achieve
   operating earnings targets triggering a payout under the plan, but paying
   bonus causes under achievement) bonus will be paid if the other Plan metrics
   are met.